1
2                                                                     2/26/2019
3                                                                       CW
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   AMY LOU DANIEL,                            Case No. 5:18-cv-00771-DMG-MAA
12                      Petitioner,
           v.                                   ORDER ACCEPTING FINDINGS
13
                                                AND RECOMMENDATIONS OF
14   JANEL ESPINOZA, Warden,                    UNITED STATES MAGISTRATE
                                                JUDGE
15                      Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on

19   file, and the Report and Recommendation of United States Magistrate Judge. No

20   objections to the Report have been filed herein. The Court accepts the findings and

21   recommendations of the Magistrate Judge.

22         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of

23   the Magistrate Judge is accepted and adopted; and (2) Judgment shall be entered

24   denying the Petition and dismissing the action with prejudice.

25   DATED: February 25, 2019

26                                         ____________________________________
27                                         DOLLY M. GEE
                                           UNITED STATES DISTRICT JUDGE
28
